Exhibit 10.2 NOVO ENERGIES CORPORATION EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement"), dated as of October 23rd, 2009 (the "Effective Date"), by and between NOVO ENERGIES CORPORATION, a Florida corporation located at 750 Cote de Place d'Armes, Montreal, Quebec, Canada H2Y 2XS (the "Company"), and HAKIM ZAHAR, an individual, Canadian, with an address at 185, 76e rue Ouest, Quebec City G1H 4R3, Canada, (the "Executive"). WHEREAS, the Company and Executive desire to provide for the at-will employment of Executive by the Company on the terms set forth herein; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the Company and Executive hereby agree as follows: 1.Employment, 1.1Position. The Company hereby employs the Executive, and the Executive hereby accepts employment, as the President of the Company, on the terms and conditions hereinafter set forth 1.2Duties. The Executive shall serve as the Company's President and shall perform the customary duties and responsibilities implied by such position including, without limitation, being responsible for the general management of the affairs of the Company, subject to the power and authority of the Board to overrule actions of officers of the Company. In such capacities the Executive shall report directly to the Board of Directors of the Company (the "Board"), the Chairman of the Board and the Chief Executive Officer. These positions, duties, and responsibilities can be modified as reasonably required to suit the specific requirements and needs of the Company, provided that the same shall be commensurate with the Executive's experience and expertise and shall not result in the Executive having duties and responsibilities substantially less senior and more onerous to the Executive. 1.3Time and Effort. During the Term, the Executive shall, except for vacation periods as provided for herein and reasonable periods of illness or disability, devote substantially all of the Executive's working time, attention, abilities, skill, labor and efforts to the performance of the Executive's obligations hereunder. The Executive shall not, during the Term of this Agreement (as herein defined), engage in any other business activity or conduct, whether or not such business activity or conduct is pursued for gain, profit or other pecuniary advantage, which activity or conduct adversely affects in any material respect the Executive's ability to perform his obligations hereunder, except withthe prior written consent of the Board.
